DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 8-25-2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-13, 14-15, 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Perrot 2017/0033754 in view of Khenkin 2015/0350770


Regarding claim 1, Perrott discloses an apparatus (Figs 4- 6, digital microphone system 600, Abstract, para [44 -48]), comprising:
an application specific integrated circuit (ASIC) associated (para [32] discloses integrated circuit within exemplary system) with a microelectromechanical systems (MEMS) acoustic sensor (Figs 5- 6, MEMS microphone sensor 102, para [30, 47]) and having a plurality of signal paths associated with the MEMS acoustic sensor (Figs 5-6 digital microphone system 500 is depicted as digital two path microphone system the can employ a single MEMS acoustic or microphone sensor 102, para [44]);
wherein the plurality of signal paths have different gains (Figs 5-6, Low SPL path ADC 506 and High SPL path ADC 508, para [44]);
a digital signal processing component (DSP) associated with the ASIC configured to receive a plurality of signals from a plurality of adjustable analog-to-digital converters (ADCs) associated with the plurality of signal paths of the MEMS acoustic sensor (Figs 5-6 digital two path microphone system the can employ a single MEMS acoustic or microphone sensor 102 and a single front end 104 coupled to a Low SPL path/ADC 506 and a High SPL path/ADC 508, para [44] and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor);
a plurality of signal level estimation components associated with the DSP configured to estimate respective signal levels associated with at least respective portions of the plurality of signal paths (Fig 6 multipath digital audio combiner component 110 can further comprises an exemplary Gain Estimation component 204, that can be configured to estimate one or more of gain differences between the one or more of filtered digital audio signals, para [36]);
a gain adjustment component associated with the DSP configured to adjust respective gains associated with the plurality of adjustable ADCs based at least in part on the respective signal levels;
(Fig 4, para [42] discloses automatic gain control (AGC) amplifier 402, in order to reduce the dynamic range requirement of exemplary ADC 108, AGC amplifier 402 gain can be automatically adjusted according to the instantaneous signal strength of the input audio signal);
a multipath digital audio combiner component associated with the DSP configured to compensate for gain imbalance among the at least respective portions of the plurality of signal paths to generate an output signal (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110 based on the absolute value that compensate for gain imbalance apply to combiner component 110 based on the amplitude because the amplitude relative of the two signals Low SPL path ADC and High SPL path ADC, para [34]); and
Perrott further discloses in para [3] power consumption that can be allocated to the microphone within many applications).
Perrott does not clearly disclose a power management component associated with the DSP configured to manage power states associated with components associated with the plurality of signal paths of the MEMS acoustic sensor based at least in part on a selected transition of modes based at least in part on at least one of a performance criteria Or a power consumption criteria 
Khenkin teaches a power management component associated with the DSP configured to manage power states associated with components associated with the plurality of signal paths of the MEMS acoustic sensor based at least in part on a selected transition of modes based at least in part on at least one of a performance criteria or a power consumption criteria (para [34-35, 37] teaches DSP 106 can switch MEMS sensor or microphone 102 into different modes.  As an example, as a low-power smart wake events.  Low power operation of the smart sensor 100, which can facilitate more complete power down and low power mode).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a power management component as taught by Khenkin in order to improve power management and battery life for a single charge by intelligently responding to trigger events or wake events.  See Khenkin’s para [55], Abstract.

Regarding claim 3, Perrott discloses in Figs 5-6 digital two path microphone system the can employ a single MEMS acoustic or microphone sensor 102 and a single front end 104 coupled to a Low SPL path ADC 506 and a High SPL path ADC 508, the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63] and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor) and selected transition (para [61-62, 65], Fig 6, longer convergence and slower convergence, a transition from High SPL path ADC 608 to Low SPL path ADC 606).
Perrott’s Figs 5-6 does not discloses the apparatus of claim 1, wherein the gain adjustment component is further configured to coordinate switching among the at least respective portions of the plurality of signal paths based at least in part on the respective signal levels and the selected transition.
Perrott’s Fig 4 discloses wherein the gain adjustment component  (AGC, gain control 402, para [42]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component of Fig 4 into Figs 5-6 is further configured to coordinate switching among the at least respective portions of the plurality of signal paths based at least in part on the respective signal levels and the selected transition.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component into Figs 5-6, in order to improve a digital microphone can include techniques such as employing an automatic gain control amplifier which can significantly lower ADC requirements while still meeting the desired max SPL and noise floor levels of the overall digital microphone. See Perrott’s para [42].

Regarding claim 5,  Perrott discloses the apparatus of claim 1, further comprising:
a plurality of offset estimation components (Fig 6. Offset estimation component 204, para [36]) configured to estimate offset associated with the at least respective portions of the plurality of signal paths (Low SPL/ADC 606 and High SPL/ADC 608).
a plurality of first signal reshaping components configured to subtract offset associated with the at least respective portions of the plurality of signal paths and reduce bit size in the at least respective portions of the plurality of signal paths
(signal reshaper component configured to provide the PDM signal or a decimation filter configured to provide the signal; decimator 610a/610b is a first signal reshaping component configured to reduce the impact of delta summation quantization noise, can also lower the clock rate of the path combine digital circuit associated with exemplary multipath digital audio combiner component 110, para [48]).
Clock rate reduce is the same as reduce bit size of the audio signal path.
Regarding claim 6, Perrott discloses the apparatus of claim 1, further comprising:
a plurality of offset remover components (offset remover/offset correction, para [8, 29]) configured to remove offset associated with respective signals of the plurality of signals from the plurality of adjustable ADCs (para [49] discloses exemplary multipath digital audio combiner component 110 can be configured to employ the one or more gain differences or offset differences to scale one or more of the one or more filtered digital audio signal to provide a scale digital audio signal; and can be configured to adjust offset associated with the one or more of filtered digital audio signals).
Perrott’s Fig 4 discloses wherein the gain adjustment component  (AGC, gain control 402, para [42]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component of Fig 4 into Figs 5-6 configured to remove offset associated with respective signals of the plurality of signals from the plurality of adjustable ADCs,
a plurality of glitch removal components (glitch removal/gain correction, para [29, 33, 37]) associated with the plurality of offset remover components (para [29, 33, 51] discloses the multipath digital audio combiner component 110 can be configured to perform gain and offset correction for provide corrected digital audio signals),
wherein the plurality of glitch removal components are configured to compensate for adjustments in respective gains associated with the plurality of adjustable ADCs. (para [33-34] discloses multipath digital audio combiner component 110 can be configured to perform gain correction/glitch removal component for one or more digital audio signals to provide one or more of corrected digital audio signals according to one or more scaling factors that can be adjusted base on a desired performance parameter associated with the exemplary system).
Perrott’s Fig 4 discloses wherein the gain adjustment component  (AGC, gain control 402, para [42]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component of Fig 4 into Figs 5-6 is configured to remove offset associated with respective signals of the plurality of signals from the plurality of adjustable ADCs.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component into Figs 5-6, in order to configure to remove offset associated with respective signals of the plurality of signals from the plurality of adjustable ADCs.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve a digital microphone can include techniques such as employing an automatic gain control amplifier which can significantly lower ADC requirements while still meeting the desired max SPL and noise floor levels of the overall digital microphone. See Perrott’s para [42].

Regarding claim 7,  Perrott disclose the apparatus of claim 6, wherein the plurality of glitch removal components are further configured for glitch removal associated with the adjustments in respective gains associated with the plurality of adjustable ADCs and associated compensation (see claim 6 regarding glitch removal component associated with the adjustments in respective gains associated with the plurality of adjustable ADCs), and associated compensation ( AGC amplifier gain can be automatically adjusted ADCs.  This allows the exemplary ADCs 606 and ADC 608 to have significantly lower while still meeting the desired maximum SPL and noise floor levels of the digital microphone system).

Regarding claim 8,  Perrott discloses the apparatus of claim 1, further comprising:
a second signal reshaping component configured to provide a pulse-density modulation (PDM) signal based at least in part on the output signal (para [54] discloses a second signal reshaper component 804 that can be configured to provide the PDM signal).

Regarding claim 9,  Perrott discloses the apparatus of claim 1, wherein the multipath digital audio combiner component (Figs 5-6 combiner component 110) is further configured to mix signals associated with the at least respective portions of the plurality of signal paths (Low SPL path ADC 606 and High SPL path ADC 608) based at least in part on switching control (MUX 112) of the gain adjustment component (para [29] discloses multipath digital audio combiner component configured to perform gain and offset correction for plurality of digital audio signals).

Regarding claim 10, Perrott discloses the apparatus of claim 9, wherein a first signal path of the plurality of signal paths (Figs 5-6, ADC 506/Low SPL path and ADC 508/High SPL path, para [44]) of the MEMS acoustic sensor is associated with a first power consumption (para [46], a first power consumption/High SPL path ADC 508) and 
a first performance level (a first performance level/max (High SPL), wherein a second signal path (High SPL path ADC 508) of the plurality of signal paths of the MEMS acoustic sensor (microphone 102) is associated with a second power consumption (para [46] a second power consumption/Low SPL path ADC 506.) and
 a second performance level (a second performance level/Max (Low SPL), and wherein at least one of the first power consumption (para [46], a first power consumption/High SPL path ADC 508 to be implemented with significantly lower power consumption than a second power consumption/Low SPL path ADC 506.)
Or the first performance level is less than a respective one of the second power consumption or the second performance level.

Regarding claim 11,  Perrott discloses the apparatus of claim 1, wherein the DSP is further configured to at least one of switch from operating the plurality of signal paths to a single signal path (Figs 5- 6, the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, para [44, 47]).
Or switch from operating the single signal path to the plurality of signal paths, wherein the plurality of signal paths comprises at least a high sound pressure level signal path and a low sound pressure level signal path, and wherein the high sound pressure level signal path is characterized at least in part by having at least one of a different performance characteristic or power characteristic relative to the low sound pressure level signal path, and wherein the single signal path comprises the low sound pressure level signal path.

Regarding claim 12,  Perrott discloses the apparatus of claim 11, wherein the DSP is further configured to switch to the high sound pressure level signal path using the multipath digital audio combiner component adjust gain and biasing in the low sound pressure level signal path using the power management component (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110, and para [31] discloses components or circuit can comprise one or more adjustable direct current (DC) bias voltage circuit operatively coupled to the one or more of MEMS acoustic or microphone sensor 102 can be configured to adjust one or more DC bias voltage provided to the one or more of MEMS acoustic or microphone sensors 102 respectively),
switch to the low sound pressure level signal path using the multipath digital audio combiner component further configured to generate the output signal based at least in part on a respective portion of the low sound pressure level signal path (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63] and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor),
 a minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from Low SPL path ADC 606 to High SPL path ADC 608) configured to allow the respective portion of the low sound pressure level signal path to stabilize (switching from Low SPL path to High SPL path can be instantaneous, and as result, saturation effects in Low SPL path can be eliminated from influencing the overall exemplary digital microphone system 500), and
 power off at least one component associated with the high sound pressure level signal path using the power management component configured, based at least in part on the selected transition (para [32, 52] discloses ADC parameters for exemplary ADC, such as its reset state/power off, etc can be determined based on signal strength indicated by amplitude or root-mean-square power measurement from digitized data in one or more of the paths (Low SPL path, High SPL path)) and power off is the switch/MUX 112 selected between High SPL path ADC and Low SPL path ADC or vice versa).

Regarding claim 13, Perrott discloses the apparatus of claim 12, wherein the DSP is further configured to power on at least a subset of components associated with the high sound pressure level signal path using the power management component based at least in part on the selected transition (para [32, 52] discloses ADC parameters for exemplary ADC, such as its reset state/power off, etc can be determined based on signal strength indicated by amplitude or root-mean-square power measurement from digitized data in one or more of the paths (Low SPL path, High SPL path)) and power on is the switch/MUX 112 selected between High SPL path ADC and Low SPL path ADC or vice versa),
switch to the high sound pressure level signal path using the multipath digital audio combiner component configured to generate the output signal based at least in part on a respective portion of the high sound pressure level signal path (the switch/MUX 112 selected High SPL path ADC and Low SPL path ADC and combiner component 110 configured to generate the output 510),
another minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from High SPL path ADC 608 to Low SPL path ADC 606) configured to allow the respective portion of the high sound pressure level signal path to stabilize (para [62] switching from High SPL path ADC 608 to Low SPL path ADC 606 to prevent overly large wandering of the offset estimates due to this setting behavior),
adjust gain and biasing in the low sound pressure level signal path using the power management component (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110, and para [31] discloses components or circuit can comprise one or more adjustable direct current (DC) bias voltage circuit operatively coupled to the one or more of MEMS acoustic or microphone sensor 102 can be configured to adjust one or more DC bias voltage provided to the one or more of MEMS acoustic or microphone sensors 102 respectively), and
 enable switching, using the multipath digital audio combiner component, from operating the plurality of signal paths in DSP to the single signal path in the DSP based at least in part on the respective portion of the low sound pressure level signal path (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63], and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor),
 the minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from Low SPL path ADC 606 to High SPL path ADC 608) configured to allow the respective portion of the low sound pressure level signal path to stabilize (para [63], Fig 6, longer convergence and slower convergence, a transition from Low SPL path ADC 606 to High SPL path ADC 608) configured to allow the respective portion of the low sound pressure level signal path to stabilize (switching from Low SPL path to High SPL path can be instantaneous, and as result, saturation effects in Low SPL path can be eliminated from influencing the overall exemplary digital microphone system 500).

Regarding claim 14,  Perrott discloses a device, comprising:
a plurality of adjustable analog-to-digital converters (ADCs) associated with a plurality of signal paths of a microelectromechanical systems (MEMS) acoustic sensor (Figs 5-6 digital two path microphone system the can employ a single MEMS acoustic or microphone sensor 102 and a single front end 104 coupled to a Low SPL path/ADC 506 and a High SPL path/ADC 508, para [44]);
an application specific integrated circuit (ASIC) in a package associated with MEMS acoustic sensor, wherein a digital signal processing component (DSP) associated with the ASIC is configured to receive a plurality of signals from a plurality of adjustable analog-to-digital converters (ADCs) (para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor, a Low SPL path/ADC 506 and a High SPL path/ADC 508);
a plurality of offset remover components (offset remover/offset correction, para [8, 29]) configured to remove offset associated with respective signals associated with the plurality of adjustable ADCs (para [49] discloses exemplary multipath digital audio combiner component 110 can be configured to employ the one or more gain differences or offset differences to scale one or more of the one or more filtered digital audio signal to provide a scale digital audio signal; and can be configured to adjust offset associated with the one or more of filtered digital audio signals).
Perrott’s Fig 4 discloses wherein the gain adjustment component  (AGC, gain control 402, para [42]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component of Fig 4 into Figs 5-6 configured to remove offset associated with respective signals of the plurality of signals from the plurality of adjustable ADCs,
a plurality of glitch removal components (glitch removal/gain correction, para [29, 33, 37]) associated with the plurality of offset remover components (para [29, 33, 51] discloses the multipath digital audio combiner component 110 can be configured to perform gain and offset correction for provide corrected digital audio signals),
wherein the plurality of glitch removal components are configured to compensate for adjustments in respective gains associated with the plurality of adjustable ADCs (para [33-34] discloses multipath digital audio combiner component 110 can be configured to perform gain correction/glitch removal component for one or more digital audio signals to provide one or more of corrected digital audio signals according to one or more scaling factors that can be adjusted base on a desired performance parameter associated with the exemplary system), 
wherein the plurality of glitch removal components are further configured for glitch removal associated with the adjustments in respective gains associated with the plurality of adjustable ADCs and associated compensation (para [33-34] discloses multipath digital audio combiner component 110 can be configured to perform gain correction/glitch removal component for one or more digital audio signals to provide one or more of corrected digital audio signals according to one or more scaling factors that can be adjusted base on a desired performance parameter associated with the exemplary system).
Perrott’s Fig 4 discloses wherein the gain adjustment component  (AGC, gain control 402, para [42]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component of Fig 4 into Figs 5-6 is configured to remove offset associated with respective signals of the plurality of signals from the plurality of adjustable ADCs.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component into Figs 5-6, in order to configure to remove offset associated with respective signals of the plurality of signals from the plurality of adjustable ADCs.
a plurality of offset estimation components (Figs 5-6 Offset Estimation 204, para [36]) configured to estimate offset associated with at least respective portions of the plurality of signal paths (Low SPL path/ADC 506 and a High SPL path/ADC 508) associated with the respective outputs associated with the plurality of glitch removal components (glitch removal/gain correction, para [29, 33, 37]);
a plurality of first signal reshaping components configured to subtract offset associated with the at least respective portions of the plurality of signal paths and reduce bit size in the at least respective portions of the plurality of signal paths 
(signal reshaper component configured to provide the PDM signal or a decimation filter configured to provide the signal; decimator 610a/610b is a first signal reshaping component configured to reduce the impact of delta summation quantization noise, can also lower the clock rate of the path combine digital circuit associated with exemplary multipath digital audio combiner component 110, para [48]).
Clock rate reduce is the same as reduce bit size of the audio signal path.

a plurality of signal level estimation components (Offset and Gain Estimation 204) configured to estimate respective signal levels associated with at least respective portions of the plurality of signal paths (Low SPL path/ADC 506 and a High SPL path/ADC 508);
Perrott’s Fig 4 discloses wherein the gain adjustment component  (AGC, gain control 402, para [42]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component of Fig 4 into Figs 5-6 is configured to remove offset associated with respective signals of the plurality of signals from the plurality of adjustable ADCs.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component into Figs 5-6, in order to configured to adjust respective gains associated with the plurality of adjustable ADCs based at least in part on the respective signal levels;
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve a digital microphone can include techniques such as employing an automatic gain control amplifier which can significantly lower ADC requirements while still meeting the desired max SPL and noise floor levels of the overall digital microphone. See Perrott’s para [42].
a multipath digital audio combiner component configured to compensate for gain imbalance among the at least respective portions of the plurality of signal paths to generate an output signal (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110 based on the absolute value that compensate for gain imbalance apply to combiner component 110 based on the amplitude because the amplitude relative of the two signals Low SPL path ADC and High SPL path ADC, para [34]).
Perrott does not clearly disclose a power management component configured to manage power states associated with components associated with the plurality of signal paths of the MEMS acoustic sensor based at least in part on a selected transition from at least one of a performance criteria or a power consumption criteria.  
Khenkin teaches a power management component associated with the DSP configured to manage power states associated with components associated with the plurality of signal paths of the MEMS acoustic sensor based at least in part on a selected transition of modes based at least in part on at least one of a performance criteria or a power consumption criteria (para [34-35, 37] teaches DSP 106 can switch MEMS sensor or microphone 102 into different modes.  As an example, as a low-power smart wake events.  Low power operation of the smart sensor 100, which can facilitate more complete power down and low power mode).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a power management component as taught by Khenkin in order to improve power management and battery life for a single charge by intelligently responding to trigger events or wake events.  See Khenkin’s para [55], Abstract.

Regarding claim 15,  Perrott discloses in Figs 5-6 digital two path microphone system the can employ a single MEMS acoustic or microphone sensor 102 and a single front end 104 coupled to a Low SPL path ADC 506 and a High SPL path ADC 508, the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63] and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor) and selected transition (para [61-62, 65], Fig 6, longer convergence and slower convergence, a transition from High SPL path ADC 608 to Low SPL path ADC 606).
Perrott’s Figs 5-6 does not disclose the device of claim 14, wherein the gain adjustment component is further configured to coordinate switching among the at least respective portions of the plurality of signal paths based at least in part on the respective signal levels and the selected transition. 
Perrott’s Fig 4 discloses wherein the gain adjustment component  (AGC, gain control 402, para [42]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component of Fig 4 into Figs 5-6 is further configured to coordinate switching among the at least respective portions of the plurality of signal paths based at least in part on the respective signal levels and the selected transition.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component into Figs 5-6, in order to improve a digital microphone can include techniques such as employing an automatic gain control amplifier which can significantly lower ADC requirements while still meeting the desired max SPL and noise floor levels of the overall digital microphone. See Perrott’s para [42].

Regarding claim 17, Perrott discloses the device of claim 14, further comprising:
a second signal reshaping component configured to provide a pulse-density modulation (PDM) signal based at least in part on the output signal (para [54] discloses a second signal reshaper component 804 that can be configured to provide the PDM signal).

Regarding claim 18,  Perrott discloses the device of claim 14, the multipath digital audio combiner component (Figs 5-6 combiner component 110) configured to mix signals (Low SPL path ADC 606 and High SPL path ADC 608) associated with the at least respective portions of the plurality of signal paths based at least in part on switching control of the gain adjustment component (switch/MUX 112) of the gain adjustment component (para [29] discloses multipath digital audio combiner component configured to perform gain and offset correction for plurality of digital audio signals).

Regarding claim 19, Perrott discloses the device of claim 14, wherein the DSP  this system requires DSP in order to provide digital signal processing, para [76] discloses processor) is further configured to at least one of switch from operating the plurality of signal paths to a single signal path (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63]).
Or switch from operating the single signal path to the plurality of signal paths, wherein the plurality of signal paths comprises at least a high sound pressure level signal path and a low sound pressure level signal path, and wherein the high sound pressure level signal path is characterized at least in part by having at least one of a different performance characteristic or power characteristic relative to the low sound pressure level signal path, and wherein the single signal path comprises the low sound pressure level signal path. 

Regarding claim 20, Perrott discloses the device of claim 19, wherein the DSP ( this system requires DSP in order to provide digital signal processing, para [76] discloses processor) is further configured to switch to the high sound pressure level signal path using the multipath digital audio combiner component (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63]);
 adjust gain and biasing in the low sound pressure level signal path using the power management component (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110, and para [31] discloses components or circuit can comprise one or more adjustable direct current (DC) bias voltage circuit operatively coupled to the one or more of MEMS acoustic or microphone sensor 102 can be configured to adjust one or more DC bias voltage provided to the one or more of MEMS acoustic or microphone sensors 102 respectively),
switch to the low sound pressure level signal path using the multipath digital audio combiner component further configured to generate the output signal based at least in part on a respective portion of the low sound pressure level signal path (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63]), and
 a minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from Low SPL path ADC 606 to High SPL path ADC 608) configured to allow the respective portion of the low sound pressure level signal path to stabilize (switching from Low SPL path to High SPL path can be instantaneous, and as result, saturation effects in Low SPL path can be eliminated from influencing the overall exemplary digital microphone system 500), and 
power off at least one component associated with the high sound pressure level signal path using the power management component configured, based at least in part on the selected transition (para [32, 52] discloses ADC parameters for exemplary ADC, such as its reset state/power off, etc can be determined based on signal strength indicated by amplitude or root-mean-square power measurement from digitized data in one or more of the paths (Low SPL path, High SPL path)) and power off is the switch/MUX 112 selected between High SPL path ADC and Low SPL path ADC or vice versa).

Regarding claim 21, Perrott discloses the device of claim 20, wherein the DSP (this system requires DSP in order to provide digital signal processing, para [76] discloses processor) is further configured to power on at least a subset of components associated with the high sound pressure level signal path using the power management component based at least in part on the selected transition (para [32, 52] discloses ADC parameters for exemplary ADC, such as its reset state/power off, etc can be determined based on signal strength indicated by amplitude or root-mean-square power measurement from digitized data in one or more of the paths (Low SPL path, High SPL path)) and power off is the switch/MUX 112 selected between High SPL path ADC and Low SPL path ADC or vice versa).
switch to the high sound pressure level signal path using the multipath digital audio combiner component configured to generate the output signal based at least in part on a respective portion of the high sound pressure level signal path  (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path, path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63]), and
 another minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from High SPL path ADC 608 to Low SPL path ADC 606) configured to allow the respective portion of the high sound pressure level signal path to stabilize (para [62] switching from High SPL path ADC 608 to Low SPL path ADC 606 to prevent overly large wandering of the offset estimates due to this setting behavior),
adjust gain and biasing in the low sound pressure level signal path using the power management component (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110, and para [31] discloses components or circuit can comprise one or more adjustable direct current (DC) bias voltage circuit operatively coupled to the one or more of MEMS acoustic or microphone sensor 102 can be configured to adjust one or more DC bias voltage provided to the one or more of MEMS acoustic or microphone sensors 102 respectively), and
 enable switching, using the multipath digital audio combiner component, from operating the plurality of signal paths in DSP to the single signal path in the DSP based at least in part on the respective portion of the low sound pressure level signal path (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63], and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor), and 
the minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from Low SPL path ADC 606 to High SPL path ADC 608) configured to allow the respective portion of the low sound pressure level signal path to stabilize (para [63], Fig 6, longer convergence and slower convergence, a transition from Low SPL path ADC 606 to High SPL path ADC 608) configured to allow the respective portion of the low sound pressure level signal path to stabilize (switching from Low SPL path to High SPL path can be instantaneous, and as result, saturation effects in Low SPL path can be eliminated from influencing the overall exemplary digital microphone system 500).
Regarding claim 22,  Perrot discloses a method, comprising:
switching from operating a plurality of signal paths in a digital signal processor (DSP) associated with a microelectromechanical systems (MEMS) acoustic sensor to a single signal path in the DSP (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63], and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor),
wherein the plurality of signal paths comprises at least a high sound pressure level signal path (Fig 5, High SPL path ADC) and a low sound pressure level signal path (Fig 5, Low SPL path ADC, para [44]), and
 wherein the high sound pressure level signal path is characterized at least in part by having at least one of a different performance characteristic (the High SPL path ADC is designed to have 6dB worse noise than the Low SPL path ADC, which allows the High SPL path ADC to be implemented with significantly lower power consumption than the Low SPL path ADC, para [46]),
Or power consumption relative to the low sound pressure level signal path (para [46] discloses a power consumption/Low SPL path ADC 506.), 
the method comprising:
switching (switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63]) to the high sound pressure level signal path using a multipath digital audio combiner component configured to compensate for gain imbalance among at least respective portions of the plurality of signal paths to generate an output signal and to mix signals associated with the at least respective portions of the plurality of signal paths (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110 based on the absolute value that compensate for gain imbalance apply to combiner component 110 based on the amplitude because the amplitude relative of the two signals Low SPL path ADC and High SPL path ADC, para [34]);
adjusting gain and biasing in the low sound pressure level signal path using a power management component (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110, and para [31] discloses components or circuit can comprise one or more adjustable direct current (DC) bias voltage circuit operatively coupled to the one or more of MEMS acoustic or microphone sensor 102 can be configured to adjust one or more DC bias voltage provided to the one or more of MEMS acoustic or microphone sensors 102 respectively) configured to adjust gain associated in the low sound pressure level signal path based at least in part on an estimated signal level (Offset and Gain Estimation 204) in a respective portion of the high sound pressure level signal path (a High SPL path/ADC 508); and
switching to the low sound pressure level signal path using the multipath digital audio combiner component further configured to generate the output signal based at least in part on the respective portion of the low sound pressure level signal path (switching /MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63]),  and 
a minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from Low SPL path ADC 606 to High SPL path ADC 608) configured to allow the respective portion of the low sound pressure level signal path to stabilize (switching from Low SPL path to High SPL path can be instantaneous, and as result, saturation effects in Low SPL path can be eliminated from influencing the overall exemplary digital microphone system 500).

Perrot’s Figs 5-6 does not disclose based at least in part on control of a gain adjustment component associated with the DSP configured to adjust respective gains associated with a plurality of adjustable ADCs based at least in part on respective signal levels in the respective portions of the plurality of signal paths.

Perrott’s Fig 4 discloses a gain adjustment component  (AGC, gain control 402, para [42]).   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the gain adjustment component of Fig 4 into Figs 5-6 in order to control of a gain adjustment component associated with the DSP configured to adjust respective gains associated with a plurality of adjustable ADCs based at least in part on respective signal levels in the respective portions of the plurality of signal paths (Low SPL/ADC 606 and High SPL/ADC 608).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to improve a digital microphone can include techniques such as employing an automatic gain control amplifier which can significantly lower ADC requirements while still meeting the desired max SPL and noise floor levels of the overall digital microphone. See Perrott’s para [42].

Regarding claim 23, Perrot discloses the method of claim 22, further comprising:
powering off at least one component associated with the high sound pressure level signal path using the power management component configured to manage power states associated with components associated with the plurality of signal paths in the DSP, based at least in part on a selected transition of modes based at least in part on at least one of a performance criteria (para [32, 52] discloses ADC parameters for exemplary ADC, such as its reset state/power off, etc can be determined based on signal strength indicated by amplitude or root-mean-square power measurement from digitized data in one or more of the paths (Low SPL path, High SPL path)) and power off is the switch/MUX 112 selected between High SPL path ADC and Low SPL path ADC or vice versa).
Or a power consumption criteria associated with the at least one of a different performance characteristic
Or power consumption relative to the low sound pressure level signal path.
Regarding claim 24, Perrot discloses a method, comprising 
switching from operating a single signal path to a plurality of signal paths (Figs 5- 6, the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, para [44, 47]) in a digital signal processor (DSP) associated with a microelectromechanical systems (MEMS) acoustic sensor (Figs 5-6 digital two path microphone system the can employ a single MEMS acoustic or microphone sensor 102 and a single front end 104 coupled to a Low SPL path/ADC 506 and a High SPL path/ADC 508, para [44] and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor);
wherein the single signal path comprises the low sound pressure level signal path (Figs 5-6, Low SPL path ADC), wherein the plurality of signal paths comprises at least a high sound pressure level signal path (Figs 5-6, High SPL path ADC), and  the low sound pressure level signal path (Figs 5-6, Low SPL path ADC), and 
wherein the high sound pressure level signal path is characterized at least in part by having at least one of a different performance characteristic (the High SPL path ADC is designed to have 6dB worse noise than the Low SPL path ADC, which allows the High SPL path ADC to be implemented with significantly lower power consumption than the Low SPL path ADC, para [46]).
Or power consumption relative to the low sound pressure level signal path (para [46], power consumption/High SPL path ADC 508), 
switching (switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63]) to the high sound pressure level signal path using a multipath digital audio combiner component configured to compensate for gain imbalance among at least respective portions of the plurality of signal paths to generate an output signal and to mix signals associated with the at least respective portions of the plurality of signal paths (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110 based on the absolute value that compensate for gain imbalance apply to combiner component 110 based on the amplitude because the amplitude relative of the two signals Low SPL path ADC and High SPL path ADC, para [34]);
 wherein the output signal is based at least in part on a respective portion of the high sound pressure level signal path (a High SPL path/ADC 508); and 
a minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from Low SPL path ADC 606 to High SPL path ADC 608) configured to allow the respective portion of the high sound pressure level signal path to stabilize (switching from Low SPL path to High SPL path can be instantaneous, and as result, saturation effects in Low SPL path can be eliminated from influencing the overall exemplary digital microphone system 500), 
 based at least in part on control of a gain adjustment component associated with the DSP configured to adjust respective gains associated with a plurality of adjustable ADCs based at least in part on respective signal levels in the respective portions of the plurality of signal paths; and
adjusting gain and biasing in the low sound pressure level signal path using a power management component (Figs 5-6 the outputs of High SPL path ADC 506 and Low SPL path ADC 508 coupled to exemplary multipath digital audio combiner component 110, which provides an exemplary path combiner output 510, para [44], the combiner component 110, and para [31] discloses components or circuit can comprise one or more adjustable direct current (DC) bias voltage circuit operatively coupled to the one or more of MEMS acoustic or microphone sensor 102 can be configured to adjust one or more DC bias voltage provided to the one or more of MEMS acoustic or microphone sensors 102 respectively) configured to adjust gain associated in the low sound pressure level signal path based at least in part on an estimated signal level (Offset and Gain Estimation 204) in a respective portion of the high sound pressure level signal path (a High SPL path/ADC 508).

Perrott does not clearly disclose the method comprising:
powering on at least one component associated with the high sound pressure level signal path using a power management component configured to manage power states associated with components associated with the plurality of signal paths in the DSP, based at least in part on a selected transition of modes based at least in part on at least one of a performance criteria or a power consumption criteria associated with the at least one of a different performance characteristic or power consumption relative to the low sound pressure level signal path.
Khenkin teaches powering on at least one component associated with the high sound pressure level signal path using a power management component configured to manage power states associated with components associated with the plurality of signal paths in the DSP, based at least in part on a selected transition of modes based at least in part on at least one of a performance criteria or a power consumption criteria associated with the at least one of a different performance characteristic or power consumption relative to the low sound pressure level signal path
 (Abstract, para [4, 34-35, 37] teaches DSP 106 can switch MEMS sensor or microphone 102 into different modes.  As an example, as a low-power smart wake events.  Low power operation of the smart sensor 100, which can facilitate more complete power down and low power mode and the power management, which can be more power intensive than is necessary to monitor the sensors and provide a useful trigger event or wake event.  For example, decisions whether or not to wake up a device can be determined by a power management component of a processor of the device based on receiving an interrupt or control  signal from the circuit including the sensor).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a power management component as taught by Khenkin in order to improve power management and battery life for a single charge by intelligently responding to trigger events or wake events.  See Khenkin’s para [55], Abstract.

Regarding claim 25, Perrot discloses the method of claim 24, further comprising:  
enabling switching, using the multipath digital audio combiner component, from operating the plurality of signal paths in DSP to the single signal path in the DSP based at least in part on the respective portion of the low sound pressure level signal path (the switch/MUX 112 operating the plurality of signals Low SPL path ADC 606 and High SPL path ADC 608 to a single signal path/path combiner output 510, the MUX component 112 switching between Low SPL path ADC 605 and High SPL path ADC 608, para [34, 44, 47, 63] and para [31] discloses integrated circuit within exemplary system, this system requires DSP in order to provide digital signal processing, para [76] discloses processor),
 and another minimum transition time (para [63], Fig 6, longer convergence and slower convergence, a transition from High SPL path ADC 608 to Low SPL path ADC 606) configured to allow the respective portion of the low sound pressure level signal path to stabilize (para [62] switching from High SPL path ADC 608 to Low SPL path ADC 606 to prevent overly large wandering of the offset estimates due to this setting behavior).

5.	Claims 2,4,16 are rejected under 35 U.S.C. 103 as being unpatentable over Perrot 2017/0033754 in view of Khenkin 2015/0350770 further in view of Iwano 2010/0172506


Regarding claim 2,  Perrott as modified by Khenkin does not teach the apparatus of claim 1, further comprising: a signal smoothing component configured to smooth the output signal.
Iwano teaches the apparatus of claim 1, further comprising: a signal smoothing component configured to smooth the output signal (Fig 1, signal smoothing component 25, para [65, 180]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a signal smoothing component as taught by Iwano in order to improve the pickup of sounds and reduces annoying noise on the normal hearing side even in noisy environment.  See Iwano’s para [1].

Regarding claim 4, Perrott does not discloses the claimed limitation of claim4.
Iwano teaches the apparatus of claim 1, wherein the signal smoothing component is further configured adjust gain associated with the output signal (para [65] teaches adjust gain/the signal smooth component 25 performs smoothing on the signal at the timing at which the signal changes from silence to sound and from sound to silence). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement wherein the signal smoothing component is further configured adjust gain associated with the output signal as taught by Iwano.  The acoustic pressure level can be controlled and changed gradually over time between a silent interval and a sound interval See Iwano’s para [65].

Regarding claim 16,  Perrott as modified by Khenkin does not teach the device of claim 14, further comprising: a signal smoothing component is further configured adjust gain associated with the output signal. 
Iwano teaches the apparatus of claim 1, further comprising: a signal smoothing component configured to smooth the output signal (Fig 1, signal smoothing component 25, para [65, 180]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a signal smoothing component as taught by Iwano in order to improve the pickup of sounds and reduces annoying noise on the normal hearing side even in noisy environment.  See Iwano’s para [1].

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653